Citation Nr: 1045939	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-43 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of 
the right knee, status post-total knee arthroplasty, currently 
rated 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's right knee disability, including postoperative 
residuals of a total knee arthroplasty, is currently rated 30 
percent.  

2.  The medical evidence shows that the right knee disability is 
manifested by limitation of flexion to 125 degrees; there is no 
limitation of extension or instability.  


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
degenerative arthritis of the right knee, status post-total knee 
arthroplasty, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the veteran is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Notice complying with the 
above criteria was provided to the Veteran in April 2009, after 
the initial adjudication in this case.  However, the issue on 
appeal was readjudicated in the September 2009 statement of the 
case and the July 2010 supplemental statement of the case. 
Therefore, the duty to notify has been satisfied.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the claim).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 129 S.Ct. 1696 (2009) .

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's service treatment 
records, and his identified VA and private treatment records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Moreover, the Veteran has been afforded a VA examination that is 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, the examiner took into 
account the Veteran's statements and treatment records, which 
allowed for a fully-informed evaluation of the claimed 
disability.  Id.  The Veteran has not identified any aspect of 
the examination as being inadequate.  

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  

Historically, the Veteran served on active duty from July 1951 to 
July 1955.  A rating decision in April 1996 granted service 
connection for degenerative arthritis of the right knee as 
secondary to the Veteran's service-connected left knee disability 
by way of aggravation and assigned a 20 percent rating.  In 
January 2008, a rating decision assigned a temporary total 
disability rating for the right knee disability, effective 
November 9, 2007, based on the need for convalescence following a 
right total knee arthroplasty.  The rating decision also assigned 
a 100 percent schedular rating for the disability, effective 
January 1, 2008, and a 30 percent rating, effective January 1, 
2009.  After receipt of VA treatment records, a rating decision 
in March 2009 confirmed the 30 percent rating.  The Veteran 
disagreed with the March 2009 rating decision, initiating this 
appeal.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  In 
resolving this factual issue, the Board may only consider the 
specific factors as are enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

The Rating Schedule provides for a 100 percent rating for one 
year following prosthetic replacement of the knee joint.  
Subsequently, the disability is to be rated 60 percent for 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is to be 
rated by analogy to Diagnostic Codes 5256, 5260, or 5261, with a 
minimum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2010).  

Limitation of motion of knee joint is rated under Diagnostic Code 
5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 
C.F.R. § 4.71a (2010).  Under Diagnostic Code 5260, flexion that 
is limited to 60 degrees is noncompensable, flexion that is 
limited to 45 degrees warrants a 10 percent evaluation, flexion 
that is limited to 30 degrees warrants a 20 percent evaluation, 
and flexion that is limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent evaluation, extension that is 
limited to 15 degrees warrants a 20 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent rating, and extension 
limited to 30 degrees warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2010).  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent evaluation when it is slight, a 20 percent 
evaluation when it is moderate, and a 30 percent rating when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  

As alluded to above, the Veteran underwent a right total knee 
arthroplasty on November 7, 2007.  Service connection is also in 
effect for postoperative residuals of a left total knee 
arthroplasty.  No issue concerning the Veteran's left knee 
disability is currently before the Board.  

A VA clinic record in May 2008 states that the Veteran was doing 
well with his right knee.  He was seen again in July 2008 
complaining of right knee pain after having fallen.  The examiner 
noted that there was a mild abrasion on the lateral side of the 
right knee, but the knee displayed intact range of motion and 
normal integrity.  

The Veteran was hospitalized in June 2009 for treatment of an 
unrelated disorder.  However, due to complaints regarding his 
left knee, right ankle, and right shoulder, he underwent physical 
therapy during the hospitalization.  Although he initially 
complained of pain in both knees, no subsequent right knee 
complaints or pertinent clinical findings were recorded.  A 
clinical examiner in July 2009 noted that there was no fluid in 
either knee, that there was good range of motion of the knees, 
and that the Veteran was totally asymptomatic regarding his 
knees.  

A VA compensation examination was conducted in August 2009 to 
evaluate the Veteran's service-connected right knee disability.  
The Veteran reported having daily pain in his right knee, rated 
as 5-6/10, primarily when he is up and about.  He also noted some 
weakness and giving way.  The Veteran denied any locking, 
swelling, redness, or heat.  He indicated that he did not use a 
brace, but did need "a walker for, among other things, his right 
knee."  The Veteran had reportedly collapsed out of a 
transportation van earlier that year landing on his knees, but x-
rays showed no loosening of the prosthetic components.  He 
indicated that he was able to conduct his activities of daily 
living with respect to his right knee, but did not drive a car.  
The examiner noted that the Veteran was able to walk from the 
waiting room to the examination room, a distance of about 125 
feet, using a walker, primarily for leg strength and balance, as 
much as for right knee discomfort.  On examination, there was a 
seven inch, nontender vertical linear scar over the anterior 
right knee, without keloid, ulceration, or adherence to the 
underlying tissues; the scar had no effect on range of motion.  
The examiner noted that there was no swelling, heat, or redness 
of the right knee.  The ligaments were intact, taut, and stable.  
The knee flexed to 125 degrees and extended to zero degrees, with 
discomfort at the extremes of range of motion on repetition three 
times.  The examiner indicated there was fair muscle strength, 
and no spasm or incoordination.  Although the examiner stated 
that it would be speculative to estimate any increase in pain and 
additional loss of range of motion with repetitive use or on 
flare of the condition, the report previously noted that the 
Veteran reported pain on repetitive use only at the extremes of 
range of motion, which was reported to be from 0-125 degrees.  
Thus, the Board finds that the examination report adequately 
comments on the fact that there is little additional functional 
impairment on use.  

The Veteran was also afforded a VA compensation examination in 
December 2009 concerning his claimed bilateral hip disabilities.  
The examiner noted the Veteran's bilateral knee arthroplasties, 
but did not record any clinical findings regarding either knee.  
The examiner indicated that the Veteran did use a walker 
"secondary to the back, hip and knee issues" and that he was 
limited to walking less than 50 yards, "which again is [due to] 
a combination of factors."  The Veteran reported that he was 
"significantly debilitated secondary to his pain which not only 
includes both hips, but pain in both knees, both ankles, and his 
lumbar spine."  

Although the treatment and examination records show that the 
Veteran has reported pain in his right knee, the objective 
medical evidence shows that flexion of the knee is only slightly 
reduced and extension is normal.  His demonstrated range of 
motion of the right knee does not approach the limitation 
required for a rating greater than 30 percent on any basis.  
Thus, the criteria for a compensable rating under either 
Diagnostic Code 5260 or Diagnostic Code 5261 are not met.  
Further, despite the Veteran's report of weakness and giving way 
in the knee, there is no medical evidence showing any subluxation 
or instability of the knee.  So a compensable rating is also not 
warranted on that basis under Diagnostic Code 5257.  

Moreover, the medical evidence also does not warrant a greater 
rating based on additional functional limitation on use, since no 
additional limitation has been shown.  See 38 C.F.R. §§ 4.40, 
4.45 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The minimum 30 percent rating assigned under Diagnostic Code 5055 
for a knee replacement (prosthesis) contemplates a moderate 
amount of pain and impairment.  There is no evidence of severe 
painful motion or weakness in the right knee, as would warrant a 
60 percent rating under Diagnostic Code 5055.  Therefore, the 
Board finds that the residuals of the Veteran's right total knee 
arthroplasty are adequately compensated by the current 30 percent 
schedular rating.  

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Rating Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required.  

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render the current rating 
inadequate.  The Veteran's right knee disability is evaluated 
pursuant to 38 C.F.R. § 4.71a, the criteria of which are found by 
the Board to specifically contemplate the level of disability and 
symptomatology.  Subsequent to the Veteran's right knee 
replacement, examiners have noted that the range of motion of the 
right knee was normal or nearly so, and no instability of the 
knee has been reported by any examiner.  No other pertinent 
abnormal clinical findings have been noted.  The evidence shows 
that the Veteran uses a walker to ambulate, but this is due to 
pain due to his service-connected bilateral knee disabilities, 
his service-connected low back disability, and his non-service-
connected bilateral hip disorders.  When comparing this 
disability picture with the symptoms contemplated by the Rating 
Schedule, the Board finds that the Veteran's symptoms are more 
than adequately contemplated by the current disability rating for 
his service-connected right knee disability.  Ratings in excess 
thereof are provided for certain manifestations of the service-
connected knee disability, but the medical evidence of record did 
not demonstrate that such manifestations were present in this 
case.  The criteria for the current disability rating more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  

The Board also notes that the RO assigned a total disability 
rating based on individual unemployability due to service-
connected disabilities, effective in June 1994.  That rating was 
based in part on extraschedular considerations.  Thus, 
extraschedular consideration has already been taken into account 
in rating the Veteran's service-connected disabilities. 

Accordingly, a rating greater than 30 percent for degenerative 
arthritis of the right knee, status post-total knee arthroplasty, 
is not warranted.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).


ORDER

An increased rating for degenerative arthritis of the right knee, 
status post-total knee arthroplasty, currently rated 30 percent 
disabling, is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


